Citation Nr: 1423180	
Decision Date: 05/21/14    Archive Date: 05/29/14	

DOCKET NO.  06-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart problems, as secondary to service-connected ulcer disorder. 

2.  Entitlement to service connection for hypothyroidism, as secondary to service-connected ulcer disorder. 

3.  Entitlement to service connection for dental/tooth problems, as secondary to service-connected ulcer disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA), Regional Office (RO). 

The Board notes that the appeal originally encompassed claims of service connection for residuals of a pilonidal cyst and ulcers.  The Board denied the claim relating to the pilonidal cyst in a December 2007 decision, and granted service connection for ulcers with reflux disease in August 2011.  As such, those issues are no longer before the Board. 

In June 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he clarified that the issues of entitlement to service connection for heart problems, thyroid problems, and teeth problems, were all being claimed as only secondary to the ulcer disorder.  These claims were most previously before the Board in August 2011 and May 2013, at which times they were remanded for the purpose of obtaining VA examinations and etiology opinions. 

As noted in the prior May 2013 remand, the Veteran's present claim on appeal for a dental disability is for compensation purposes only.  A dental claim for purposes of VA outpatient dental treatment was previously referred to the AOJ for appropriate action.  As it does not appear that any action has yet been taken on that claim, it is, again, referred to the AOJ.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's heart disability and hypothyroidism are not related to his service-connected ulcer disorder.

2.  The Veteran does not have a dental condition subject to VA compensation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, diagnosed as ventricular arrhythmia, as secondary to service-connected ulcers with reflux, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for hypothyroidism, secondary to service-connected ulcers with reflux, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for a dental disorder for purposes of compensation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by letters sent to the Veteran in October 2006 and December 2007 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The December 2007 letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appeal was last adjudicated in February 2014.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), available post-service VA and private treatment records, and lay statements from the Veteran.  VA has made numerous efforts to obtain outstanding private records, and received negative responses in September 2006 and October 2006.  The Veteran was notified of the unavailability of private records and/or requested to submit additional records in his possession in December 2007, June 2009, and August 2009.  In March 2014, the Veteran indicated that he was unable to provide further medical records.

The VA also obtained various VA examinations and/or opinions, most recently in December 2013 and January 2014, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there has been substantial compliance with the Board's remand directives, as the RO obtained new VA opinions or examinations, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Analysis

The Veteran contends that he currently suffers from heart, thyroid, and dental conditions that were caused by or are aggravated by his service-connected ulcers with reflux.  The Veteran has not alleged that his heart, thyroid, or dental condition is directly related to service.  Therefore, the Board will only address the Veteran's claims on a secondary basis.
 
Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Heart and Thyroid

Pertaining to the heart and thyroid, the record shows current disabilities, as VA treatment records during the relevant period on appeal show ongoing diagnoses of hypertension and hypothyroidism, and VA examiners in October 2011 and January 2014 respectively diagnosed hypothyroidism and a ventricular arrhythmia, 1st degree AV block with premature ventricular complexes.  

However, the Board finds that service connection is not warranted for either a current heart disability or hypothyroidism, as the most probative evidence of record fails to show a nexus between either of those conditions and the Veteran's service-connected ulcers with acid reflux, or medications used to treat that digestive condition.  

Pertaining to hypothyroidism, a VA examiner opined in December 2013 that it is less likely as not that the Veteran's GERD causes or aggravates hypothyroidism because "GERD/acid reflux and hypothyroidism are two different entities with different etiologies."  The examiner further noted that there is no evidence in the medical literature supporting that GERD or GERD medications cause hypothyroidism, and explained that GERD/GERD medications do not aggravate hypothyroidism.  Finally, the examiner found that it is impossible to state without speculation that GERD or GERD medications can cause or aggravate hypothyroidism (emphasis added).

Pertaining to the heart, a January 2014 VA physician opined that it is less likely than not that the Veteran's ventricular arrhythmia and hypertension were caused by or aggravated by his service-connected ulcer condition, to include medications used to treat the ulcer condition.  She explained in great detail the anatomical and pathobiological bases for her conclusions.  In essence, she explained that the ulcer condition is a condition of the digestive tract, independent and separate from the cardiovascular system, and that the Veteran's ventricular arrhythmia, hypertension, and ulcer conditions were all well-controlled by medication.  She further pointed to evidence that the Veteran's GERD symptoms were not severe or incapacitating, and that his condition was without severe complications and was more recently described as mild.  She also discussed specific medications used to treat the Veteran's gastrointestinal condition, and noted that medical literature was negative for evidence of drug interaction or side effects associated with the Veteran's diagnosed heart condition.	

The foregoing December 2013 and January 2014 VA opinions were based on a review of the entire record and are supported by rationale with reference to medical literature.  The January 2014 opinion in particular contains a comprehensive explanation for the opinions given, and notes specific clinical findings in the Veteran's medical record.  It is also consistent with the prior January 2013 VA opinion, indicating that ulcer disease does not affect or aggravate the heart, as well as the clinical evidence of record showing that the Veteran's hypertension has generally been well controlled.  For example, blood pressure readings between September 2005 and November 2013 show generally blood pressure within normal limits (excluding readings associated with cardiovascular exercise stress testing), with only sporadic and mildly elevated readings, such as, 138/77 in October 2009.  The December 2013 opinion is also based on adequate rationale, namely that the two conditions are separate entities with different etiologies, and is further supported by clinical evidence of record.  For example, during a September 2012 VA visit during which the Veteran's thyroid medication was increased, his GERD was described as "mostly asymptomatic."  Similarly, during a July 2009 VA treatment note during which the Veteran's thyroid stimulating hormone (TSH) level was elevated, it was noted that the Veteran had no GERD symptoms with his medication.  In the reverse, in July 2013, when the Veteran complained of increased gastrointestinal symptoms, there is no correlating evidence of a worsening of the thyroid or heart condition.
 
Significantly, there are no contrary opinions of record.  The only evidence linking the Veteran's heart and thyroid conditions to his ulcer condition or medications for the same, either causally or based on aggravation, are the Veteran's own lay statements.  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, the causation or aggravation of a heart or thyroid condition falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  

Because the preponderance of the evidence is against the claims, service connection for heart and thyroid conditions must be denied.

Dental

Regarding the Veteran's dental disorder, the record does not first establish that the Veteran has a dental condition for which VA compensation is available.  38 C.F.R. § 4.150.  Specifically, the record does not show loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013).  Nor does the record show loss of teeth due to loss of substance of body of maxilla or mandible through trauma or disease.  See Simmington v. West, 11 Vet. App. 41 (1998).

On the contrary, a December 2013 VA examiner explicitly found that the Veteran did not have any of the foregoing dental conditions which are subject to VA compensation.  Those December 2013 findings, or lack thereof, were based on physical examination and objective testing, including panographic/intraoral imaging to demonstrate loss of teeth, mandible or maxilla.  Therefore, they are afforded significant probative weight.  Moreover, the December 2013 VA examiner's findings are consistent with objective findings noted on prior examination reports in December 2012 and October 2011, which were similarly negative for evidence of any dental condition for which VA compensation is available.  Significantly, and contrary to the Veteran's primary theory of contention, none of the VA examiners found evidence of chemical erosion from gastric fluids on the existing teeth.

The Board is cognizant that missing teeth were noted during the foregoing VA examinations, including the most recent in December 2013.  However, the December 2013 VA examiner found that the missing teeth were the result of caries or carious pulp exposures (consistent with the prior VA examiners in October 2011 and December 2012), and did not involve loss of substance of the body of the maxilla or mandible.  In addition, the Board points out, without relying on for purposes of denying this claim, that the December 2012 VA examiner noted that masticatory surfaces were able to be restored by suitable prosthesis.  The loss of the alveolar process as a result of periodontal disease is not considered disabling and, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Thus, although missing teeth were noted during the foregoing VA examinations, the most probative evidence of record does not show that the Veteran's missing teeth constitute a dental disability for purposes of compensation.  
  
The Board further recognizes that the October 2011 VA examiner noted that the Veteran's loss of teeth was due, in part, to being on several medications, in addition to diet and failed restorations.  That opinion, however, was not supported by any rationale, nor does it indicate that the medications specific to the Veteran's ulcer condition contributed to the loss of teeth.  As such, it is afforded little probative value and is not probative of a specific link between the Veteran's ulcer condition treatment and his loss of teeth.  The Board also finds probative the fact that neither the October 2012 nor the December 2013 examination reports note ulcer medications as a contributing cause to the Veteran's loss of teeth, despite the opportunity to do so following a review of the claims file and the Veteran's contentions, and the only consistent cause of loss of teeth through three separate examinations has been caries or periodontal disease. 

Thus, the Board finds that the competent and most probative medical evidence does not show that the Veteran has been diagnosed with a dental condition for which VA compensation is available.  Thus, his claim is denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a heart disability is denied.

Service connection for hypothyroidism is denied.

Service connection for a dental condition for purposes of compensation is denied. 



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


